Citation Nr: 1022952	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee injury.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from June 4, 2001 to 
January 16, 2002.  She had additional service with the Army 
National Guard.

In a May 2002 rating decision issued in June 2002, the RO, in 
pertinent part, denied entitlement to service connection for 
a left knee injury, noting that a left knee disability was 
shown to have existed prior to service and was not aggravated 
by service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision, in which the RO 
determined that new and material evidence sufficient to 
reopen the Veteran's previously-denied claim had not been 
received.  Subsequently, in a March 2010 supplemental 
statement of the case (SSOC), the RO reopened and denied the 
Veteran's claim on the merits.  

In January 2010, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO; 
a transcript of this hearing is of record. 

Here, the Board finds that the Veteran is seeking service 
connection for the same disability (a left knee injury 
(disability)) as that for which service connection originally 
was denied in May 2002.  Thus, new and material evidence is 
required to reopen the previously-denied claim for service 
connection for a left knee injury.  As the Board must first 
decide whether new and material evidence has been received to 
reopen the claim for service connection before it can address 
the matter on the merits-and in light of the Board's 
favorable action on the Veteran's petition to reopen the 
claim-the Board has characterized the appeal as encompassing 
the two issues listed on the title page.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for a left 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision, the RO, in 
part, denied service connection for a left knee injury.

2.  The evidence associated with the claims file since the 
May 2002 rating decision includes service department 
(treatment) records that were in existence at the time of the 
prior rating decision that relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a left knee disability.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, denying service connection 
for a left knee injury, is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2009).

2.  As evidence received since the May 2002 rating decision 
is new and material, the criteria for reopening the Veteran's 
claim for service connection for a left knee injury are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Specific 
to requests to reopen a previously-denied claim for service 
connection, VA must provide notice that describes the basis 
for the previous denial, as well as the reopening criteria 
and the criteria for establishing the underlying claim for 
service connection found to be unsubstantiated in the 
previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

Given the Board's favorable disposition of the petition to 
reopen the Veteran's previously-denied claim for service 
connection for a left knee injury, the Board finds that all 
notification and development actions needed to fairly 
adjudicate the appeal with regard to this issue has been 
accomplished.

II. Petition to Reopen

In a May 2002 rating decision, the RO denied the Veteran's 
original claim for entitlement to service connection for a 
left knee injury, noting that a left knee disability was 
shown to have existed prior to service and was not aggravated 
by service.  In a letter dated the following month, the RO 
gave notice of the denial and informed the Veteran of her 
appellate rights.  

Although the Veteran was informed of the May 2002 rating 
decision and her appellate rights, she did not initiate an 
appeal to the Board within one year of notification of that 
decision.  Therefore, it became final as to the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.1103. 

Here, the Veteran's petition to reopen the previously-denied 
claim for service connection for a left knee disability was 
received by VA in November 2007.

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the May 2002 rating 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In this regard, the Board notes that, apparently as of 
February 2, 2010 (as indicated on the service treatment 
record (close out) envelope), the claims file now includes 
additional service treatment records containing a screening 
note of acute medical care for complaints of left knee pain 
of 7 days' duration on June 20, 2001.  Under 38 C.F.R. § 
3.156(c), at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not 
been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim.  Such records 
include, but are not limited to: (i) service records that are 
related to a claimed in-service event, injury, or disease, 
regardless of whether such records mention the claimant by 
name, as long as the other requirements of paragraph (c) of 
this section are met; (ii) additional service records 
forwarded by the Department of Defense or the service 
department to VA any time after VA's original request for 
service records; and (iii) declassified records that could 
not have been obtained because the records were classified 
when VA decided the claim.  38 C.F.R. § 3.156(c)(1).  This 
section, however, does not apply to records that VA could not 
have obtained when it decided the claim because the records 
did not exist when VA decided the claim, or because the 
claimant failed to provide sufficient information for VA to 
identify and obtain the records from the respective service 
department, the Joint Services Records Research Center, or 
from any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, the Veteran's newly received service treatment 
records date from her period of active duty service and were 
in existence at that time.  There is no indication that VA 
could not have obtained these records when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records.  
Accordingly, these records suffice to reopen the Appellant's 
claim.  Moreover, the Board finds that this additional 
evidence is neither cumulative nor duplicative of evidence 
previously of record nor was it previously considered by 
agency adjudicators, and as such it is "new."  As noted 
above, the Veteran was previously denied service connection 
because available evidence failed to show aggravation of a 
preexisting left knee disability during service.  Thus, the 
new evidence now relates to a fact that may provide a 
reasonable possibility of substantiating the claim and must 
be considered in order to decide the merits of the claim.  
Accordingly, the Board concludes that the criteria for 
reopening service connection for a left knee injury are met.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for a left knee injury has been received, 
to this limited extent, the appeal is granted.


REMAND

In view of the Board's decision to reopen the Veteran's claim 
for service connection for a left knee disability, VA should 
consider the claim on the merits, in the first instance, to 
avoid any prejudice to the appellant.  The Board also finds 
that additional VA action on the claim is warranted, 
especially in light of the fact that the newly added service 
treatment record reflects treatment for left knee pain, the 
history and assertions provided by the Veteran during her 
Travel Board hearing and the November 2001 Entrance Physical 
Standards Board (EPSBD) Proceeding, that resulted in a final 
diagnosis of "[r]ecurrent left knee dislocation, EPTS: Not 
service aggravated (AR 40-501, chapter 2-11d)."  

In this regard, the Board notes that every person employed in 
the active military, naval, or air service shall be taken to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2009).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this regard, the Board notes that the Veteran's August 
2000 enlistment examination report showed normal clinical 
findings for the lower extremities, that, in the medical 
history portion of that examination report, the Veteran 
denied having problems with a "trick" or locked knee, and 
that, on an August 2000 applicant medical prescreening form, 
she also denied having painful or trick joints.  However, 
during her hearing testimony, the Veteran testified that the 
recruiter told her to deny having any knee problems, even 
though her left knee gave way when she was 15 years old; and 
that she dislocated the knee in boot camp when she bump it 
with a shovel while digging a foxhole and then again during 
AIT when she turned around to talk to someone who was 
standing behind her at the dining facility and it went out 
again.  She indicated that she did not seek treatment for the 
dislocation that happened when she was digging a foxhole 
because her commanding officer told her not to say anything.  
The Veteran denied any further problems while in service 
because, after the dining facility incident, the Army started 
all her out processing paperwork.  In this regard, the Board 
notes that, in November 2001, the Veteran was given a 
physical profile of 3 for the lower extremities due to a 
hypermobile, chronically dislocatable left knee.  She also 
testified that she has been placed on pain medications and 
wears a knee brace constantly and that she continues to have 
recurrent dislocations after whenever she turns wrong or 
bumps her knee.  Thus, the Veteran asserted that her 
preexisting left knee disability was aggravated by service 
regardless of what the Army EPSBD concluded and requested an 
examination and an opinion to determine whether there was 
aggravation in service.  

Here, an April 2002 VA examiner diagnosed the Veteran with 
bilateral patellar dislocations, recurrent, with no current 
dislocation and provided no etiological opinion with regard 
to her left knee disability.  

Based on the above, the Board finds that another VA 
examination is warranted for an opinion to resolve the 
Veteran's claim.  The Veteran is hereby advised that failure 
to report to the scheduled examination, without good cause, 
may well result in a denial of her claim.  38 C.F.R. § 3.655 
(2009). 

Prior to scheduling the Veteran for examination, VA should 
attempt to obtain outstanding private treatment records.  In 
this regard, the Board notes that selected medical records 
have been received from the Miners' Colfax Medical Center, 
the Family Practice Associates, Rocky Mountain Physical 
Therapy, and the Taos Orthopaedic Institute.  When VA is put 
on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, the VA should request that the Veteran provide 
authorization to enable it to obtain medical records from any 
private healthcare provider identified by the Veteran who may 
have treated her for left knee complaints.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and her 
representative a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain 
any additional evidence pertinent to 
her appeal that is not currently of 
record.  The letter should clearly 
explain to the Veteran that she has a 
full one-year period to respond 
(although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, assist her 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records and responses 
received should be associated with the 
claims file.  If any records sought are 
not obtained, notify the Veteran and 
her representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  After available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, schedule the 
Veteran for a VA orthopedic examination, 
by an appropriate physician.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the examiner and his or her report should 
include discussion of the Veteran's 
documented medical history and 
assertions.

Based on examination findings, medical 
principles, and historical records, 
including available service treatment 
records, the examiner should identify any 
current left knee disorder found on 
examination.  With respect to each 
diagnosed disorder, the examiner should 
render an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (50 percent or 
greater probability) that such diagnosed 
disorder is the result of disease or 
injury incurred or aggravated during the 
Veteran's active duty from June 4, 2001 
to January 16, 2002.  In rendering the 
requested opinion, the examiner should 
specifically address: (a) whether any 
left knee disorder clearly and 
unmistakably preexisted the Veteran's 
entrance into service; if so, (b) whether 
any such disorder increased in severity 
in service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of such disorder).  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In rendering the requested 
opinion, the physician should 
specifically consider and discuss the 
medical opinion given by the November 
2001 Army EPSBD.

The examiner should set forth all 
findings, along with the complete 
rationale for any conclusion reached, in 
a printed report.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim remaining on 
appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and her 
representative an appropriate SSOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


